Citation Nr: 0105454	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  95-30 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA), Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota.  The Board 
remanded the case in October 1997 and June 1999 for due 
process considerations and to obtain additional development.  
On remand the RO has complied with the Board's requests, but 
the claim remains denied.  Accordingly, it has been returned 
for appellate review.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  The veteran completed high school and cosmetology school, 
and has worked as a barber, assembly worker, truck driver, 
and maintenance employee.  

3.  The veteran's service-connected disabilities are 
bilateral varicose veins, rated at 30 percent; paralysis of 
the left peroneal nerve, rated at 20 percent; seborrheic 
dermatitis of the ear canals, rated at 10 percent; and scars 
of the left popliteal space, rated at 10 percent.  The 
combined rating is 60 percent.

4.  The service-connected disabilities have not been shown to 
be of such severity as to prevent him from obtaining and 
maintaining substantially gainful employment consistent with 
his education and work history.



CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based upon individual unemployability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1995 the veteran filed an application seeking 
entitlement to a total rating due to individual 
unemployability.  The VA has made reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In compliance with the 
Board's 1999 remand requests, the RO has obtained the 
veteran's contemporaneous VA examination reports, Social 
Security Administration (SSA) reports, and VA hospital and 
outpatient treatment reports.  Stegall v. West, 11 Vet. 
App. 268 (1998).  No additional development is warranted.  

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Total disability meriting a 100 percent schedular rating 
exists when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. §§ 3.340(a)(1), 4.15 (2000); see also Gary v. Brown, 7 
Vet. App. 229, 231 (1994).  Where the schedular disability 
rating is less than 100 percent, a total disability rating 
based on individual unemployability may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a); Gary, supra; Holland v. Brown, 6 Vet. App. 
443, 446-47 (1994). 

Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

The existence or degree of non-service-connected disability 
or disabilities or previous unemployability status will be 
disregarded where the aforementioned percentage for the 
service-connected disability is met and, in the judgment of 
the rating agency, the service-connected disability renders 
the veteran unemployable.  Id.

In this case, the preponderance of the evidence is against 
the veteran's claim.  His disability ratings do not meet 
percentage criteria and his service-connected disabilities 
are not of such severity as to preclude him from obtaining 
and retaining substantially gainful employment consistent 
with his education and work experience.

The veteran does not have a service-connected disability 
rated at 60 percent or more, nor does he have a service-
connected disability rated at 40 percent or more and 
sufficient additional disability totaling 70 percent or more.  
The veteran's bilateral varicose veins are rated as 30 
percent disabling, his paralysis of the left peroneal nerve 
is rated as 20 percent disabling, and his seborrheic 
dermatitis of the ear canals and scars of the left popliteal 
space are each separately rated as 10 percent disabling.  The 
combined rating is 60 percent.  As discussed below, the Board 
finds that the clinical manifestations of the service-
connected disabilities at issue contemplate no more than the 
current ratings assigned.  Thus, the criteria to grant 
entitlement to a total disability rating on a percentage 
basis have not been met.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a).

Even though the veteran's disability evaluations fail to meet 
the percentage ratings required to warrant a total disability 
rating, consideration of his claim on an extraschedular basis 
is still warranted pursuant to 38 C.F.R. § 4.16(b).  Section 
4.16(b) states that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Id.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standings set forth in 
paragraph (a) of this section.  Id. 

However, in this case the medical evidence fails to 
demonstrate that the veteran's service-connected disabilities 
are of such severity to preclude him from engaging in 
substantially gainful employment.  Thus, a referral for 
extra-schedular consideration of entitlement to a total 
rating based on individual unemployability is not warranted.  

With respect to the veteran's seborrheic dermatitis of the 
ear canals clinical findings are essentially asymptomatic, 
and the veteran is currently in receipt of the highest 
schedular evaluation assignable under 38 C.F.R. § 4.87, 
Diagnostic Code 6210 (2000).  As for the scar, of the left 
popliteal space, clinical findings merely show tenderness of 
the scar.  The current 10 percent rating is the maximum 
schedular evaluation assignable for the superficial scar 
under 38 C.F.R. § 4.118, Diagnostic Code 7803 or 7804 (2000).  
Functional impairment of the knee associated with the scar 
has not been demonstrated so as to warrant a higher schedular 
rating under Diagnostic Code 7805.  There is no medical 
evidence of record indicating that these disabilities prevent 
the veteran from obtaining and retaining substantially 
gainful employment.  

Further, although the medical evidence from 1995 to 1999 
shows that the veteran's varicose veins and paralysis of the 
left peroneal nerve disabilities are productive of functional 
impairment, it does establish that the disabilities alone are 
of such severity to render him unemployable.  The Board 
acknowledges that medical reports from April 1995 to November 
1996 document the veteran's complaints of pain, numbness, 
"give away" weakness, and stumbling of the left leg, 
especially when walking on uneven ground.  Also, clinical 
findings revealed nontender, nontortuous varices of the lower 
extremities with an absent Achilles reflex bilaterally, and 
neurological deficits.  However, the medical reports also 
establish that the veteran's varicose veins were not 
manifested by ulceration, sacculation, or notable edema.  
They reflect that the veteran could heel and toe walk without 
difficulty, right greater than left, and that he had no 
paralysis or significant weakness.  38 C.F.R. § 4.104, 
Diagnostic Code 7120, § 4.124a, Diagnostic Code 8522 (2000).

It is also acknowledged that from December 1996 to December 
1999 the veteran's subjective complaints primarily consisted 
of having cramps, numbness of the left lateral aspect of the 
left leg, and burning pain affecting the left knee and ankle 
which was aggravated by standing and walking.  He also stated 
that he could walk no more than one block due to pain.  
However, except for the veteran's own assertions, not one of 
the medical reports indicates that his disabilities prevent 
him from obtaining and maintaining substantially gainful 
employment.  On VA examination in December 1996, the examiner 
noted that the veteran had competent valves bilaterally with 
the possible exception of the right popliteal vein, and in 
June 1998 although the diagnoses remained varicose vein 
disease (left greater than right) no evidence of swelling was 
noted.  VA outpatient treatment reports dated from April 1999 
to October 1999 document complaints of chronic bilateral leg 
pain, but clinical findings in August 1999 revealed no 
wasting or weakness of the lower extremities, although there 
was loss of pinprick sensation throughout the entire left 
lower limb and light touch sensation was lost.  Finally, even 
though on VA examination of the arteries and veins in 
December 1999, the diagnosis was history of varicose vein 
surgery of the left leg times 4 without residual superficial 
peroneal sensory neuropathy, clinical findings reflect that 
the veteran's varicose veins were not manifested by open 
wounds, ulceration, erythema, or bilateral dependent edema.  
Moreover, on general examination the examiner opined that the 
veteran's disability would not prevent substantially gainful 
employment as the veteran could walk up to one block and was 
currently employed, part-time.  

The Board is also aware of the fact that the veteran receives 
Social Security disability benefits, and that the Social 
Security Administration (SSA) found that the veteran had more 
than a high school education and he was unable to perform his 
past relevant work as a barber, truck driver, bartender, and 
assembly line worker.  However, the SSA reports also show 
that the veteran was awarded disability benefits due to his 
residuals of laryngeal carcinoma, status post laryngectomy; 
history of alcoholism; and peroneal nerve palsy due to 
multiple vein stripping of the lower leg.  The SSA found that 
the veteran was unable to work as a result of environmental 
restrictions, his lack of energy, easy fatigue and weakness, 
and inability to communicate clearly.  In reaching that 
determination, the SSA considered impairment attributable to 
service-connected and nonservice-connected disabilities.  
Under VA law and regulation, entitlement to individual 
unemployability compensation is based solely on impairment 
rising from service-connected disabilities.  Nonservice-
connected disabilities and any residuals therefrom are not 
for consideration.  38 C.F.R. §§ 3.341(a); 4.16(b).  
Additionally, although SSA decisions are pertinent with 
regard to determining individual unemployability, they are 
not controlling for the purposes of determining the veteran's 
ability to engage in substantially gainful employment under 
VA law and regulation.  Martin v. Brown, 4 Vet. App. 136 
(1993);  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
any event, the reports show that the veteran has the residual 
functional capacity to perform the requirements of work 
except for lifting, carrying or handling objects weighing in 
excess of 20 pounds; prolonged standing or walking, and 
working in extreme temperatures.  

Finally, the Board is cognizant of the veteran's testimony 
presented on appeal.  At his November 1995 personal hearing, 
the veteran testified that he could not engage in gainful 
employment because of his inability to stand or walk for 
significant lengths of time and due to his need to recline 
and elevate his legs.  He added that even in an occupation in 
which he could sit most of the time, he would need to elevate 
his legs and that he experienced discomfort and circulatory 
problems while seated.  He testified that his primary 
occupation was that of a hair stylist, and stated that he had 
completed high school as well as barber school.  The veteran 
also testified that he possessed no skills other than that of 
hair stylist which would enable him to achieve some sort of 
sedentary employment.

Regarding the veteran's testimony, the Board notes that 
although working part-time, the veteran has been and remains 
employed.  On the February 1995 application, the veteran 
noted that he had not worked full-time employment since 
October 1984, but he also indicated that he had worked part-
time as a maintenance worker from 1994 to 1995.  Further, 
even though he asserted that he had quit working in this 
position because he was unable to walk or stand for long 
periods of time due to his service-connected leg disability, 
in an April 1998 statement, the veteran acknowledged being 
employed from January to March 1998, and on an October 1999 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, he noted from 1994 to 
1999, he was employed as a part-time maintenance worker.  A 
December 1999 report from the veteran's employer also 
confirms that he currently works, although he works less than 
40 hours per week.  In spite of the veteran's assertions made 
on appeal, he is currently employed.  At this time, the Board 
notes that the medical evidence does not demonstrate that the 
veteran's service-connected disabilities are of such severity 
as to preclude full-time employability.  As such, 
consideration of whether the veteran's employment is marginal 
is not warranted.  Faust v. West, 13 Vet. App. 342, 354-5 
(2000) (marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.) 

In this case, given the clinical picture due solely to the 
veteran's service-connected disabilities in conjunction with 
his high school education and past work experience, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities are 
of such severity as to prevent him from obtaining and 
retaining substantially gainful employment for which he is 
educationally and occupationally qualified.  As the 
preponderance of the evidence is against the veteran's claim, 
it is not in equipoise.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).


ORDER

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

